Case: 5:18-cr-00081-REW-MAS Doc #: 726 Filed: 07/17/20 Page: 1 of 3 - Page ID#: 4565




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

  CRIMINAL ACTION NO. 5:18-CR-81-REW

  UNITED STATES OF AMERICA                                                     PLAINTIFF


  V.          MOTION FOR PRELIMINARY ORDER OF FORFEITURE
                   FOR FORFEITURE MONEY JUDGMENT


  AUSTIN NEDVED                                                              DEFENDANT

                                        * * * * *

         The United States moves for entry of a preliminary order of forfeiture consisting

  of a money judgment against Defendant Austin Nedved. In support of this motion, the

  United States asserts as follows and submits the Affidavit of Task Force Officer Nathan

  T. Moore (attached hereto as Exhibit A). A proposed Preliminary Order of Forfeiture also

  is tendered herewith.

         The Defendant pleaded guilty to Count 1 (Conspiracy to Commit a RICO Offense

  in violation of 18 U.S.C. § 1962(d)) and Count 24 (Aggravated Identity Theft in violation

  of 18 U.S.C. § 1028A) of the Superseding Indictment [DE 249]. [Plea Agreement, DE

  488.] The Superseding Indictment includes a forfeiture allegation requiring the Defendant

  to forfeit any proceeds of racketeering activity in violation of 18 U.S.C. § 1962, pursuant

  to 18 U.S.C. § 1963(a)(2). [DE 249 at 85-86.] Nedved stipulated at his Rearraignment to

  the forfeiture allegation contained in the Superseding Indictment. [Minute Entry from

  Rearraignment, DE 486; see also Recommendation to Accept Guilty Plea, DE 489 at 1.]

                                              1
Case: 5:18-cr-00081-REW-MAS Doc #: 726 Filed: 07/17/20 Page: 2 of 3 - Page ID#: 4566




         Under Federal Rule of Criminal Procedure 32.2(b)(1)(A), “[i]f the government

  seeks a personal money judgment, the court must determine the amount of money that the

  defendant be ordered to pay.” The court may base its decision on evidence in the record,

  or the parties may request a hearing to present additional evidence. Fed. R. Crim. P. 32.2

  (b)(1)(B). No party in this case has requested such a hearing. 1

         Any person who is convicted of conspiracy to commit a RICO offense in violation

  of 18 U.S.C. § 1962(d) is required to forfeit, among other things, any property, real or

  personal, which constitutes or is derived from proceeds obtained directly or indirectly as a

  result of the violations. 18 U.S.C. § 1963(a)(2). As set forth in the Affidavit of TFO Moore,

  the Defendant obtained $37,775.20 in proceeds as a result of the racketeering offense to

  which he pled guilty. Nevertheless, as a result of the acts or omissions of the Defendant,

  the forfeitable proceeds cannot be located upon the exercise of due diligence; have been

  transferred or sold to, or deposited with, a third party; have been placed beyond the

  jurisdiction of the court, have been substantially diminished in value; or have been

  commingled with other property which cannot be divided without difficulty, such that the

  United States is entitled to a money judgment as a substitute for that property. 18 U.S.C.

  § 1963(m).

         WHEREFORE, the United States respectfully requests a forfeiture money judgment

  against the Defendant in the amount of $37,775.20.


  1
    In light of the Defendant’s guilty plea, the United States attempted to negotiate entry of
  an agreed order regarding the requested forfeiture money judgment, but has not received
  a response from the Defendant indicating whether he agrees or disagrees with this. Thus,
  given the impending sentencing proceeding, the United States is submitting this motion.
                                                2
Case: 5:18-cr-00081-REW-MAS Doc #: 726 Filed: 07/17/20 Page: 3 of 3 - Page ID#: 4567




                                             Respectfully submitted,

                                             ROBERT M. DUNCAN, JR.
                                             UNITED STATES ATTORNEY

                                             s/ Haley Trogdlen McCauley
                                             Haley Trogdlen McCauley
                                             Assistant United States Attorney
                                             260 West Vine Street, Suite 300
                                             Lexington, Kentucky 40507
                                             Phone: (859) 685-4831
                                             Fax: (859) 233-2658
                                             Haley.McCauley@usdoj.gov




                               CERTIFICATE OF SERVICE

         I hereby certify that on July 17, 2020, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system which will notify all registered CM/ECF

  participants.


                                                    s/ Haley Trogdlen McCauley
                                                    Assistant U.S. Attorney




                                                3
